 In the Matter Of WESTINGHOUSE ELECTRIC AND MANUFACTURING COM-PANY (RADIO DIVISION)andSALARIED EMPLOYEES ASSOCIATION OFTI3E RADIO DIVISION OF THE WESTINGHOUSE ELECTRIC AND MANUFAC-TURING COMPANYCase No. R-655.Decided July 9,1941Investigation and Certification of Representatives:stipulation for certificationon consent comparison of records.Mr. William M: Aicher,for the Board.Mr. Walter Evans,of Baltimore,Md., for the Company.Mr. John D. DiehlandMr. Paul L. Cordish,of Baltimore,Md., for,the Union.Mr. Bertram Diamond,of counsel to the Board.DECISIONAND.CERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 2, 1941, Salaried Employees Association of the Radio Divi-sion of the Westinghouse Electric and Manufacturing Company, hereincalled the Union, filed with the Regional Director for the Fifth Re-gion (Baltimore, Maryland) a petition alleging a question' affectingcommerce had arisen concerning the representation of employees ofWestinghouse Electric and Manufacturing Company. (Radio Divi-sion), herein called the Company, engaged in the manufacture anddistribution of radio and related signaling equipment at Baltimore,Maryland, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On June 10, 1941, the Na-tional Labor Relations Board, herein called the Board, acting pursu-ant to Section 9 (c) of the Act, "and Article III, Section 3, NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On June 13, 1941, the Company, the Union, and the Board entered33 N. L.R. B., No. 55.224 WESTINGHOUSE ELECTRIC AND MANUFACTURING ooMPANY 225into a "STIPULATION FOR CERTIFICATION ON CONSENTCOMPARISON OF RECORDS."Pursuant to the ` stipulation, a pay-roll clieck by comparison ofunion designations' with the pay roll of the Company for the periodending May 9, 1941, was made on June 17, 1941, under the supervisionof the Regional Director, to determine the number of salaried technical,office, and office clerical employees of the -Company, including time-study clerks, but excluding executive and supervisory employees andall production and maintenance employees (those employees claimedby United Electrical, Radio and Machine Workers of America (C. I.0.), Local 130, in its petition filed with the National Labor RelationsBoard, Fifth Region, on June 13, 1939), who designated the Union astheir bargaining agency.On June 18, 1941, the Regional Director,.acting pursuant to the stipulation, issued and duly served upon. theparties his Report on Results of Investigation by Inspection of Records.Na objections'to said Report have been filed by any of the parties.In his Report, the Regional Director reported that comparison ofthe union designations with the pay roll of the Company showed that165 out of 209 eligible employees authorized the Union to representthem for the purposes of collective bargaining, with the . Companywith respect to rates of pay, wages, hours of work, and. other condi-tions of employment.Upon the basis of the stipulation,, the Reporton Results of Investigation by Inspection of Records, and the entirerecord in the'case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric and ManufacturingCompany (Radio Division), Baltimore, Maryland, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All salaried technical, office, and office clerical employees of theCompany, including time-study clerks, but excluding executive andsupervisory employees and all production and maintenance employees(those employees claimed by United Electrical; Radio and MachineWorkers of America (C. I. 0.), Local 130, in its petition filed withthe National Labor Relations Board, Fifth Region, on June 13, 1939),constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.3.SalariedEmployees Association of- the Radio Division of theWestinghouse Electric and Manufacturing Company has been desig-nated and selected by a majority of the employees in the above unit as 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir representative for the purposes of collective bargaining and isthe exclusive representative of all the employees in said unit within,the meaning of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of theNationalLabor Rela-tions Act,IT'IS HEREBY CERTIFIED that Salaried Employees Association of theRadio Division of the Westinghouse Electric and ManufacturingCompany has been designated and selectedby a majorityof the sala-ried technical,office, and office clerical employees of the WestinghouseElectric and ManufacturingCompany (RadioDivision),Baltimore,Maryland, includingtime-study clerks, but excluding executive andsupervisory employees and all production and maintenance em-ployees(those employees claimed by United Electrical,Radio andMachine Workers of America(C. I. 0.), Local130, in its petitionfiled with the National Labor Relations Board,FifthRegion, on June13, 1939),as their representative for the purposes of collective bar-gaining, and that pursuant to the provision of Section 9 (a) of theAct, Salaried Employees Association of the Radio Division of theWestinghouse Electric and Manufacturing Company is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.